PER CURIAM.
Granted in part. The sentence of one year at hard labor without benefit of parole was illegal. The maximum sentence for illegal use of a weapon is two years with or without hard labor, and the maximum for an attempt to commit a crime is one-half of the longest term of imprisonment for the offense so attempted. La.R.S. 14:94 and 27. There is no provision in either statute that the sentence be without benefit. Accordingly, the sentence is set aside, and the case is remanded to the trial court for resentencing in accordance with law. Otherwise, the application is denied.